UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2144


OBID BOLGAYEV,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2011                    Decided:   May 27, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizaveta Krukova, Falls Church, Virginia, for Petitioner. Tony
West, Assistant Attorney General, Keith I. McManus, Senior
Litigation Counsel, Brendan P. Hogan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Obid    Bolgayev,       a   native    and    citizen        of    Uzbekistan,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing       his   appeal      from    the      immigration

judge’s order denying his applications for asylum, withholding

from     removal      and    withholding         under    the       Convention            Against

Torture.      We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                    8 U.S.C.

§   1158(a)     (2006).        The     INA   defines      a    refugee         as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the   infliction          or    threat          of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                  Qiao Hua Li v. Gonzales, 405

F.3d   171,     177   (4th     Cir.    2005)     (internal         quotation        marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8    C.F.R.    §     1208.13(a)     (2011),        and   can        establish

refugee status based on past persecution in his native country

on account of a protected ground.                        8 C.F.R. § 1208.13(b)(1)

                                             2
(2011).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”        Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        Without     regard     to   past        persecution,      an       alien    can

establish     a     well-founded     fear      of     persecution      on    a    protected

ground.       Id. at 187.         The well-founded fear standard contains

both a subjective and an objective component.                            The objective

element   requires        a    showing    of       specific,     concrete      facts     that

would lead a reasonable person in like circumstances to fear

persecution.         Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).           “The subjective component can be met through

the    presentation       of    candid,     credible,          and   sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some       basis   in   the   reality        of   the    circumstances       and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              A    determination     regarding           eligibility    for      asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

                                               3
reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                         Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                    This

court       will      reverse    the     Board       only    if    “the   evidence       .    .   .

presented was so compelling that no reasonable factfinder could

fail        to        find      the      requisite           fear       of      persecution.”

Elias-Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d

316,       325   n.14    (4th     Cir.       2002).         Furthermore,       “[t]he    agency

decision that an alien is not eligible for asylum is ‘conclusive

unless       manifestly         contrary        to     the     law      and    an    abuse        of

discretion.’”           Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

                 We    conclude       that    substantial          evidence     supports      the

finding that Bolgayev failed to show he was detained on account

of a protected ground.                   See Saldarriaga v. Gonzales, 402 F.3d

461, 466 (4th Cir. 2005).                    The record does not compel a finding

that       Bolgayev      was     detained        and    persecuted           because    he    was

attempting to expose corruption within the military or because

of     a    political        opinion.          We      further       conclude       substantial

evidence supports the finding that Bolgayev did not have a well-

founded fear of persecution on account of a protected ground.

Bolgayev’s         political      activities          after       his   military       discharge

were       minimal     and   there      was    no     significant       evidence       that   the

government’s security forces were interested in him.                                By his own

                                                 4
testimony, Bolgayev failed to show he left Uzbekistan out of

some   fear    that    he     may   be     persecuted.          We    also    conclude

substantial      evidence       supports        the    denial        of    asylum      on

humanitarian grounds.          It does not appear he was eligible for

humanitarian asylum.          See 8 C.F.R. § 208.13(b)(1)(iii) (2011).

Furthermore, his past persecution was not so severe or frequent

as to compel such relief.            See Mambwe v. Holder, 572 F.3d 540,

549 (8th Cir. 2009).

           Finally, we conclude substantial evidence supports the

denial of relief under the CAT.                Bolgayev failed to show that it

is more likely than not that he will be tortured when he returns

to   Uzbekistan.        See    8    C.F.R.      §    1208.18(a)(1)        (2011);     see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).

           Accordingly,        we   deny       the   petition   for       review.      We

dispense      with    oral    argument      because      the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           5